Citation Nr: 0402948	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for cholescystectomy 
with recurrent epigastric distress, currently evaluated as 10 
percent disabling.

3.  Entitlement to a rating in excess of 10 percent for scar, 
residual of cholescystectomy.

4.  Entitlement to an increased rating for recurrent 
lumbosacral strain with degenerative changes, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for herpes simplex 
keratitis of the left eye.

7.  Entitlement to a compensable rating for stress fracture, 
right calcaneous.

8.  Entitlement to a compensable rating for residuals, scar, 
post-operative left inguinal hernia repair.

9.  Entitlement to a compensable rating for post-operative 
circumcision scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in September 1994, after more than 20 
years of total active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  By this decision, the RO granted increased 
ratings for the veteran's bronchitis and pes planus; assigned 
a separate rating of 10 percent for a tender scar, residual 
of cholescystectomy; and denied the other increased rating 
claims.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Service connection was established for bronchitis, bilateral 
pes planus, cholescystectomy with recurrent epigastric 
distress, recurrent lumbosacral strain with degenerative 
changes, herpes simplex keratitis of the left eye, stress 
fracture of the right calcaneous, post-operative left 
inguinal hernia repair residual scar, and post-operative 
circumcision scar by an April 1995 rating decision.  This 
decision assigned 10 percent ratings for the bronchitis, 
cholescystectomy, and lumbosacral strain disabilities, and 
noncompensable (zero percent) ratings for the other 
disabilities.

The veteran initiated his current increased rating claims by 
an April 2002 statement.  In pertinent part, he asserted 
that, in accord with 38 U.S.C.A. § 5103A, he wanted an 
examination of his service-connected disabilities to 
ascertain their current status, and for the RO to obtain all 
of his VA medical records from the VA facilities where he had 
been examined or treated for his conditions.

Later in April 2002, the RO sent the veteran correspondence 
which noted that his increased rating claims had been 
received, summarized the requirements for establishing 
service connection for a claimed disability, noted his 
current service-connected disabilities and the respective 
assigned ratings, requested that he identify whether he was 
seeking an increased rating on specific disabilities or all 
of them, stated that he may submit lay statements in support 
of his claim, requested that he identify any pertinent 
medical records, indicated VA would request any pertinent 
records he identified, and requested that he send the RO the 
evidence needed as soon as possible.  

Following the April 2002 correspondence from the RO, the 
veteran identified a couple of private clinicians as having 
pertinent evidence.  The RO subsequently requested records 
from these clinicians in June and July 2002.  In addition, 
the RO obtained VA medical records which cover a period from 
2001 to 2002.  Moreover, the RO accorded the veteran VA 
medical examinations of his service-connected disabilities in 
July 2002.

By the September 2002 rating decision, the RO assigned 
increased ratings for the veteran's bronchitis and bilateral 
pes planus, established a separate compensable rating of 10 
percent for a residual cholescystectomy scar, and denied the 
other increased ratings.  The veteran appealed this decision 
to the Board, contending, in essence, that higher ratings 
were warranted.  He also contended in both his Notice of 
Disagreement (NOD) and Substantive Appeal that the RO had 
failed to provide him with an adequate examination and failed 
to comply with 38 U.S.C.A. §§ 5103 and 5103A.  Similar 
contentions were advanced by his accredited representative in 
statements dated in February 2003 and January 2004.

Neither the veteran nor his representative has provided any 
specific details as to how his July 2002 VA medical 
examinations were inadequate.  However, in light of his 
contentions, the Board concludes that it must remand this 
case in order to provide him with new examinations of his 
service-connected disabilities.

The Board further notes that the RO has evaluated the 
veteran's service-connected recurrent lumbosacral spine with 
degenerative changes pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293-5295.  However, during the pendency of 
this appeal, the criteria of Diagnostic Code 5293 were 
substantially revised.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002).  The newly enacted provisions of this section 
allow for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

Here, it does not appear that the veteran has been notified 
of the newly enacted provisions of Diagnostic Codes 5235-5243 
to date.  Moreover, the most recent VA examination in July 
2002 may not have sufficiently addressed the symptomatology 
contemplated by the new provisions.  As such, further 
development, in the form of a new VA examination, and 
adjudication are warranted.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

With respect to the allegations that the RO failed to provide 
adequate notice to the veteran pursuant to 38 U.S.C.A. 
§ 5103, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The pertinent 
statutory and regulatory provisions provide that VA has a 
duty to notify a claimant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) emphasized that adequate notice requires a 
claimant to be informed of what he or she must show to 
prevail in a claim, what information and evidence he or she 
is responsible for, and what evidence VA must secure.  

The Board notes that the veteran's representative contended 
in the January 2004 presentation that, among other things, 
the RO did not provide the proper VCAA notification before 
the VA decision in this case, and that such notice was only 
provided upon receipt of the rating decision, Statement of 
the Case (SOC) and Supplemental Statement of the Case (SSOC).  
Further, the representative contended that the veteran did 
not receive a one-year period prior to the VA decision in 
which to submit necessary evidence or information.  The 
representative also contended that the veteran was not 
adequately informed of what types of evidence would help 
substantiate this case, and specifically referred to lay or 
"buddy" statements as an example.  In addition, the 
representative contended that the veteran should have been 
provided with information and/or evidence that would 
substantiate any possible legal bases for an award of service 
connection. 

Although the Board has already determined that a remand is 
required in this case to accord new VA medical examinations, 
and will direct the RO to comply with VA's notification 
requirements under the VCAA, it should be noted that it 
appears that the RO has complied with this duty by virtue of 
the April 2002 correspondence to the veteran.  This 
correspondence was provided within a month following the 
veteran's initiation of his increased rating claims and prior 
to the October 2002 rating decision.  Further, this 
correspondence requested the veteran identify any pertinent 
evidence, indicated that VA would request any pertinent 
evidence he identified, indicated that the evidence could 
include lay statements, summarized the elements necessary to 
establish service connection for a current disability, and 
requested that the veteran submit any relevant evidence in 
his possession.  

With respect to the contention that the veteran was not 
provided one-year notice period prior to the September 2002 
rating decision, the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651 (H.R. 2297, December 16, 
2003), which was effective November 9, 2000, amended 
38 U.S.C.A. § 5103 to permit VA to adjudicate a case prior to 
the expiration of the one-year period.  Finally, the Board 
notes that both the veteran and his representative have 
indicated familiarity with the pertinent provisions of the 
VCAA throughout the adjudication of this case, to include the 
veteran's reference to 38 U.S.C.A. § 5103A in his initial 
claim of April 2002.

As an additional matter, the Board notes that the veteran's 
NOD indicated that he disagreed with all of the actions 
contained in the September 2002 rating decision.  Thus, it 
appears that he believes a higher rating than 10 percent is 
warranted for his residual cholescystectomy scar.  However, 
even though RO referred to the separate rating that was 
assigned to this scar in the November 2002 SOC, it does not 
appear that it addressed the issue of whether a higher 
initial rating was warranted.  Pursuant to the Court's 
holding in Manlicon v. West, 12 Vet. App. 238 (1999), a 
remand is required for the RO to issue an SOC on this claim.  
See also 38 C.F.R. §§ 19.26, 19.29.  Moreover, the RO's 
adjudication of this issue should reflect consideration of 
the revised rating criteria for evaluating skin disorders, 
including scars, which were effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7833).

For the reasons stated above, this case is remanded for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present. 

2.  The originating agency should issue 
an SOC to the veteran and his 
representative addressing the issue of 
entitlement to initial rating in excess 
of 10 percent for residual 
cholescystectomy scar.  The SOC should 
include a summary of the evidence 
considered as well as all relevant law 
and regulations, and should reflect 
consideration of the revised regulatory 
criteria for rating scars found in 
38 C.F.R. § 4.118.  Further, the veteran 
should be advised of the need to file a 
Substantive Appeal to perfect an appeal 
with respect to this issue.  Both he and 
his representative should be given the 
appropriate period of time in which to 
respond.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
bronchitis, bilateral pes planus, 
cholescystectomy residuals, recurrent 
lumbosacral strain with degenerative 
changes, herpes simplex keratitis of the 
left eye, stress fracture of the right 
calcaneous, post-operative left inguinal 
hernia repair residual scar, and post-
operative circumcision scar since July 
2002.  After securing any necessary 
release, the RO should obtain these 
records.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded new 
examinations by appropriately qualified 
clinicians to determine the current 
nature and severity of his service-
connected bronchitis, bilateral pes 
planus, cholescystectomy with recurrent 
epigastric distress, residual 
cholescystectomy scar, recurrent 
lumbosacral strain with degenerative 
changes, herpes simplex keratitis of the 
left eye, stress fracture of the right 
calcaneous, post-operative left inguinal 
hernia repair residual scar, and post-
operative circumcision scar.  The claims 
folder should be made available to the 
examiners for review before the 
examinations.  With respect to the 
bilateral pes planus, recurrent 
lumbosacral strain with degenerative 
changes, and stress fracture residuals of 
the right calcaneous, it is imperative 
that the examiner comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  With respect to the service-
connected recurrent lumbosacral strain 
with degenerative changes, the RO's 
decision should reflect consideration of 
the revised regulatory criteria for 
rating spine disabilities found in 
38 C.F.R. § 4.71a.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the November 2002 
SOC, and provides an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


